Motions to amend remittiturs granted. Return of remittiturs requested and, when returned, they will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States as follows: Defendants Brinkman and Clemente contended that the length of the trial, the complexity and prolixity of the indictment, the conduct of the Trial Judge and prosecutor, the frequent delays, the unbearable conditions of the courtroom, the illness of jurors and other prejudicial conditions and circumstances not only deprived them of a speedy trial in violation of the Sixth Amendment, but also constituted the denial of their right to have counsel defend them under said amendment as well as a denial of due process of law under the Fourteenth Amendment of the Federal Constitution. The Court of Appeals held that defendants were not denied any of their constitutional rights. (See 8 N Y 2d 1.)